--------------------------------------------------------------------------------

Exhibit 10.5


GOVERNANCE AGREEMENT TERMINATION AGREEMENT


This Governance Agreement Termination Agreement (this “Agreement”), is made and
entered into as of April 15, 2019, by and among Mr. Barry Diller (“Diller”),
Expedia Group, Inc., a Delaware corporation (“Expedia Group”), Liberty Expedia
Holdings, Inc., a Delaware corporation (“Liberty Expedia”), LEXEB, LLC, a
Delaware limited liability company and a wholly owned subsidiary of Liberty
Expedia (“LEXEB”), and LEXE Marginco, LLC, a Delaware limited liability company
and a wholly owned subsidiary of Liberty Expedia (“Marginco”).


RECITALS


WHEREAS, Expedia Group, Qurate Retail, Inc., a Delaware corporation (f/k/a
Liberty Interactive Corporation) (“Qurate Retail”), and Diller have entered into
the Amended and Restated Governance Agreement, dated as of December 20, 2011
(the “Governance Agreement”), as assigned to Liberty Expedia pursuant to the
Assignment and Assumption of Governance Agreement, dated as of November 4, 2016
(the “Governance Agreement Assignment,” and the Governance Agreement as so
assigned pursuant to the Governance Agreement Assignment, the “Assigned
Governance Agreement”), by and among Expedia Group, Qurate Retail, Marginco,
LEXEB, Diller and Liberty Expedia; and


WHEREAS, simultaneously with the execution of this Agreement, Expedia Group,
Liberty Expedia, LEMS I LLC, a single member Delaware limited liability company
and wholly owned subsidiary of Expedia Group (“Merger LLC”), and LEMS II Inc., a
Delaware corporation and wholly owned subsidiary of Merger LLC (“Merger Sub”),
are entering into the Agreement and Plan of Merger, dated as of April 15, 2019
(as amended pursuant to its terms, the “Merger Agreement”), pursuant to which,
upon the terms and subject to the conditions set forth therein, (i) Merger Sub
will merge with and into Liberty Expedia (the “Merger”), with Liberty Expedia
surviving the Merger, and (ii) immediately following the Merger, Liberty Expedia
as the surviving corporation in the Merger and a wholly owned subsidiary of
Merger LLC, will merge with and into Merger LLC (the “Upstream Merger”), with
Merger LLC surviving the Upstream Merger.


NOW THEREFORE, in consideration of the covenants and agreements contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:


1.          Definitions.  Capitalized terms used but not defined in this
Agreement have the respective meanings assigned to those terms in the Merger
Agreement.


2.          Governance Agreement Termination.  Expedia Group, Liberty Expedia,
for itself and on behalf of LEXEB and Marginco, as members of the Liberty
Expedia Stockholder Group (as defined in the Assigned Governance Agreement), and
Diller, for himself and on behalf of the members of the Diller Stockholder Group
(as defined in the Assigned Governance Agreement), each agree, that effective
upon the Closing, the Assigned Governance Agreement is terminated (the
“Governance Agreement Termination”) and will thereafter cease to be of any
further force and effect, and no party thereto will thereafter have any rights
or obligations thereunder.  Notwithstanding the foregoing, any liability
resulting from a breach of the Assigned Governance Agreement occurring prior to
the Governance Agreement Termination shall survive any termination thereof
pursuant to this Section 2.



--------------------------------------------------------------------------------

`
3.          Termination/Amendment.  If the Merger Agreement is terminated in
accordance with its terms without the Closing having occurred, effective upon
such termination, this Agreement shall automatically terminate and immediately
cease to be of any further force and effect, and no party hereto will thereafter
have any rights or obligations hereunder.  This Agreement may also be amended,
modified or terminated by mutual consent of the parties hereto in a written
instrument.


4.          Counterparts.  This Agreement may be executed in separate
counterparts, each of which will be an original and all of which taken together
will constitute one and the same agreement.


5.          Further Documents.  If, subsequent to the date hereof, further
documents are reasonably requested in order to carry out the provisions and
purposes of this Agreement, the parties hereto will execute and deliver such
further documents.


[Signature Page Follows]


2

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.



 
EXPEDIA GROUP, INC.
         
By:
/s/ Mark D. Okerstrom    
Name:
Mark D. Okerstrom
   
Title:
President and Chief Executive Officer
         
LIBERTY EXPEDIA HOLDINGS, INC.
         
By:
/s/ Christopher W. Shean    
Name:
Christopher W. Shean    
Title:
President and Chief Executive Officer          
LEXEB, LLC
          By:

Liberty Expedia Holdings, Inc. as sole member and manager of LEXEB, LLC
         
By:
/s/ Christopher W. Shean    
Name:
Christopher W. Shean    
Title:
President and Chief Executive Officer
         
LEXE MARGINCO, LLC
          By:

Liberty Expedia Holdings, Inc. as sole member and manager of LEXE MARGINCO, LLC
 
     
By:
/s/ Christopher W. Shean 
   
Name:
Christopher W. Shean    
Title:
President and Chief Executive Officer           /s/ Barry Diller
 
Barry Diller



[Signature Page to Governance Agreement Termination Agreement]

--------------------------------------------------------------------------------